DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         TRAVIS M. CARROLL,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D16-4331

                               [October 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sandra K. McSorley,
Senior Judge; L.T. Case No. 502008CF001537B, 502008CF001781A and
502009CF010016A.

   Travis M. Carroll, South Bay, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.